FILED

UNITED STATES DISTRICT COURT DEC .. 2 
FOR THE DISTRICT OF COLUMBIA clerk u s mama & san

C¢wrts for the Dlstrlct 01 c¢|gmb¢,
Todd M. Jack, )
Plaintiff, j
v. § Civil Action No.  " /f 

Bridget Farrell, j
Defendant. j

)

MEMORANDUM OPINION

This matter is before the Court on the plaintiff s pro se complaint and application to
proceed in forma pauperis The Court will grant the plaintiff s application and dismiss the
complaint for lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff is a resident of Winchester, Virginia, suing an insurance company based in
Cleveland, Ohio, for breach of contract. Plaintiff alleges that the breach occurred when
defendant denied his application for a monthly disability payment that allegedly is a benefit
attached as a rider to his life insurance policy. See Compl. at l-2. Plaintiff seeks $5,940 in

compensatory damages, ia'. at 4, which is well below the statutory minimum for satisfying the
l

diversity requirement. Since the complaint presents neither a federal question nor a basis for
diversity jurisdiction, it will be dismissed without prejudice. A separate Order accompanies this

Memorandum Opinion.

/Fé